 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 1 of 23 Page ID #:1



 1   Amanda F. Benedict, Ca. Bar No. 200291
 2   LAW OFFICES OF AMANDA F. BENEDICT
     7710 Hazard Center Dr., Ste E-104
 3   San Diego, CA 92108
 4   Telephone: (760) 822-1911
     Facsimile: (760) 452-7562
 5   amanda@amandabenedict.com
 6   Attorney for Plaintiff,
     Taiwan Cameron
 7

 8                         UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   TAIWAN CAMERON,                          Case No.:
12                            Plaintiff       COMPLAINT FOR DAMAGES
               -Against-
13                                          1. Violation of the Fair Credit Reporting
     EQUIFAX INFORMATION                       Act;
14
     SERVICES, LLC,                         2. Violation of California Consumer Credit
15                                             Reporting Agencies Act
     TRANS UNION, LLC,
16
     EXPERIAN INFORMATION
17   SOLUTIONS, INC.,
18   CAPITAL ONE BANK (USA),
     N.A.,
19

20                      Defendants.
21

22         Plaintiff Taiwan Cameron ("Plaintiff" or “Cameron”), a California resident,
23   brings this Complaint by and through his attorneys, the Law Offices of Amanda F.
24   Benedict, against Defendants Equifax Information Services, LLC (“Equifax”),
25   Trans Union, LLC (“Trans Union”), Experian Information Solutions, Inc.
26   (“Experian”), and Capital One Bank (USA), N.A. (“Capital One”), respectfully sets
27   forth, complains and alleges, upon information and belief, the following:
28   ///
                                             -1-

                              COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 2 of 23 Page ID #:2



 1                             JURISDICTION AND VENUE
 2         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C.
 3   § 1367, as well as 15 U.S.C. § 1681p et seq. The Court also has pendent
 4   jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).
 5         2.     Venue is proper in this judicial district pursuant to 28 U.S.C.
 6   § 1391(b)(2).
 7         3.     Plaintiff brings this action for damages and declaratory and injunctive
 8   relief arising from the Defendant’s violations of 15 U.S.C. § 1681 et seq.,
 9   commonly known as the Fair Credit Reporting Act (“FCRA”) and the California
10   Consumer Credit Reporting Agencies, California Civil Code §1785.25(a).
11                                         PARTIES
12         4.     Plaintiff is a resident of the State of California, residing in the County
13   of Los Angeles, at 6729 Laramie Avenue, Winnetka, CA, 91306.
14         5.     At all times material hereto, Plaintiff was a “consumer” as said term is
15   defined under 15 U.S.C. § 1681a(c).
16         6.     Defendant Equifax Information Services, LLC is a consumer reporting
17   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular
18   business activities in this judicial district. Defendant Equifax is a Georgia
19   corporation registered to do business in the State of California and may be served
20   with process upon The Prentice-Hall Corporation System, Inc., its registered agent
21   for service of process at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA,
22   95833.
23         7.     At all times material here to Equifax is a consumer reporting agency
24   regularly engaged in the business of assembling, evaluating and disbursing
25   information concerning consumers for the purpose of furnishing consumer reports,
26   as said term is defined under 15 U.S.C. § 1681(d) to third parties.
27         8.     At all times material hereto, Equifax disbursed such consumer reports
28   to third parties under a contract for monetary compensation.
                                               -2-

                               COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 3 of 23 Page ID #:3



 1         9.     Defendant Trans Union, LLC is a consumer reporting agency as
 2   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business
 3   activities in this judicial district. Defendant Trans Union is a Delaware corporation
 4   registered to do business in the State of California and may be served with process
 5   upon The Prentice-Hall Corporation System, Inc., its registered agent for service of
 6   process at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA, 95833.
 7         10.    At all times material here to Trans Union is a consumer reporting
 8   agency regularly engaged in the business of assembling, evaluating and disbursing
 9   information concerning consumers for the purpose of furnishing consumer reports,
10   as said term is defined under 15 U.S.C. § 1681(d) to third parties.
11         11.    At all times material hereto, Trans Union disbursed such consumer
12   reports to third parties under a contract for monetary compensation.
13         12.    Defendant Experian Information Solutions, Inc. is a consumer
14   reporting agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and
15   regular business activities in this judicial district. Defendant Experian is a Ohio
16   corporation registered to do business in the State of California, and may be served
17   with process upon C T Corporation System, its registered agent for service of
18   process at 818 West Seventh Street, Suite 930, Los Angeles, CA, 90017.
19         13.    At all times material here to Experian is a consumer reporting agency
20   regularly engaged in the business of assembling, evaluating and disbursing
21   information concerning consumers for the purpose of furnishing consumer reports,
22   as said term is defined under 15 U.S.C. § 1681(d) to third parties.
23         14.    At all times material hereto, Experian disbursed such consumer reports
24   to third parties under a contract for monetary compensation.
25         15.    Defendant Capital One Bank (USA), N.A. is a person who furnishes
26   information to consumer reporting agencies under 15 U.S.C. § 1681s-2 and is a
27   corporation doing business in the State of California and may be served with
28   process upon, Corporation Service Company, which will do Business in California
                                               -3-

                               COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 4 of 23 Page ID #:4



 1   as CSC- Lawyers Incorporating Service, its registered agent for service of process
 2   at 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.
 3                              FACTUAL ALLEGATIONS
 4         16.    Plaintiff repeats, reiterates and incorporates the allegations contained
 5   in paragraphs numbered above herein with the same force and effect as if the same
 6   were set forth at length herein.
 7   Equifax Dispute and Violations
 8         17.    On information and belief, on a date better known to Defendant
 9   Equifax, Equifax prepared and issued credit reports concerning the Plaintiff that
10   included inaccurate information relating to a Capital One credit card account.
11         18.    The inaccurate information furnished by Defendant Capital One and
12   published by Defendant Equifax specifically related to a Capital One credit card
13   account, that Plaintiff alleges is inaccurately reporting a balance on his credit file
14   due to Plaintiff having previously fully settled the account and Capital One’s
15   agreement to discontinue the reporting of this account.
16         19.    Specifically, the Plaintiff and Defendant Capital One had agreed to a
17   settlement of this account via Defendant Capital One’s appointed collection agency
18   Client Services, Inc. It was agreed to settle the outstanding balance of $1,065.06 for
19   $533.00 and Plaintiff sent a check to the Client Services, Inc. made out to Capital
20   One Bank for that amount. In addition, Plaintiff’s settlement check specifically
21   stated by accepting this payment Capital One was agreeing to trade line deletion.
22         20.    Defendant Equifax has been reporting this inaccurate information
23   through the issuance of false and inaccurate credit information and consumer
24   reports that they have disseminated to various persons and credit grantors, both
25   known and unknown.
26         21.    Plaintiff notified Equifax that he disputed the accuracy of the
27   information Equifax was reporting in a dispute letter sent on or around December
28   12, 2018 specifically stating in a letter that he was disputing the Capital One
                                               -4-

                               COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 5 of 23 Page ID #:5



 1   account and providing evidence that the Capital One account had been settled and
 2   that it had agreed to cease the reporting of this account.
 3         22.    It is believed and therefore averred that Defendant Equifax notified
 4   Defendant Capital One of Plaintiff’s dispute.
 5         23.    Upon receipt of the dispute of the account from the Plaintiff by
 6   Equifax, Capital One failed to conduct a reasonable investigation and continued to
 7   report false and inaccurate adverse information on the consumer report of the
 8   Plaintiff with respect to the disputed account, including multiple late payments and
 9   a negative reporting status.
10         24.    Despite the dispute by the Plaintiff that the information on his
11   consumer report was inaccurate with respect to the disputed account, Equifax did
12   not evaluate of consider any of the information, claims, or evidence of the Plaintiff
13   and did not make an attempt to substantially reasonably verify that the derogatory
14   information concerning the dispute account was inaccurate.
15         25.    As of the date of the filing of this Complaint, Defendant Capital One
16   continues to furnish credit data which is inaccurate and materially misleading and
17   Defendant Equifax’s reporting of the above-referenced trade line continues to be
18   inaccurate and materially misleading.
19         26.    Defendants’ erroneous reporting continues to affect Plaintiff’s
20   creditworthiness and credit score.
21         27.    As a result of Defendants’ conduct, Plaintiff has suffered a decreased
22   credit score as a result of the inaccurate information on Plaintiff’s credit file.
23   Trans Union Dispute and Violation
24         28.    On information and belief, on a date better known to Defendant Trans
25   Union, Trans Union prepared and issued credit reports concerning the Plaintiff that
26   included inaccurate information.
27         29.    The inaccurate information furnished by Defendant Capital One and
28   published by Defendant Trans Union specifically related to a Capital One credit
                                                -5-

                                COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 6 of 23 Page ID #:6



 1   card account that is inaccurately reporting a balance owed, as Capital One settled
 2   this debt directly with Plaintiff through a settlement reached with its collection
 3   agency, Client Services, Inc. In addition, Plaintiff’s settlement check stated that by
 4   accepting this payment Capital One agrees to cease credit reporting of this account.
 5         30.    Defendants have been reporting this inaccurate information through
 6   the issuance of false and inaccurate credit information and consumer reports that
 7   they have disseminated to various persons and credit grantors, both known and
 8   unknown.
 9         31.    Plaintiff notified Trans Union that the disputed the accuracy of the
10   information Trans Union was reporting, in a dispute letter that was sent on or
11   around December 12, 2018, specifically providing proof that the balance had been
12   settled and that as per an agreement with Capital One this account should not be
13   reported and provided evidence of this agreement.
14         32.    It is believed and therefore averred that Defendant Trans Union
15   notified Defendant Capital One of Plaintiff’s dispute.
16         33.    Upon receipt of the dispute of the account from the Plaintiff by Trans
17   Union, Capital One failed to conduct a reasonable investigation and continued to
18   report false and inaccurate adverse information on the consumer report of the
19   Plaintiff with respect to the disputed account.
20         34.    Despite the dispute by the Plaintiff that the information on his
21   consumer report was inaccurate with respect to the dispute account, Trans Union
22   did not evaluate or consider any of the information, claims, or evidence of the
23   Plaintiff and did not make an attempt to substantially reasonably verify that the
24   derogatory information concerning the disputed account was inaccurate.
25         35.    As of the date of this Complaint, Defendant Capital One continues to
26   furnish credit data which is inaccurate and materially misleading, and Defendant
27   Trans Union’s reporting of the above-referenced trade line continues to be
28   inaccurate and materially misleading.
                                              -6-

                               COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 7 of 23 Page ID #:7



 1            36.   Defendants’ erroneous reporting continues to affect Plaintiff’s
 2   creditworthiness and credit score.
 3            37.   As a result of Defendants’ erroneous reporting, Plaintiff has suffered a
 4   decrease in creditworthiness and credit score.
 5   Experian Dispute and Violation
 6            38.   On information and belief, on a date better known to Defendant
 7   Experian, Experian prepared and issued credit reports concerning the Plaintiff that
 8   included inaccurate information.
 9            39.   The inaccurate information furnished by Defendant Capital One and
10   published by Defendant Experian specifically related to a Capital One credit card
11   account, that Plaintiff alleges is inaccurately reported in his credit file and is
12   showing a balance due that is no longer owed.
13            40.   Specifically, Plaintiff agreed to a settlement of his Capital One account
14   with Client Services Inc. In addition, Plaintiff settlement check contained a contract
15   to discontinue the reporting of this account upon accepting Plaintiff settlement
16   funds.
17            41.   Defendants have been reporting this inaccurate information through
18   the issuance of false and inaccurate credit information and consumer reports that
19   they have disseminated to various persons and credit grantors, both known and
20   unknown.
21            42.   Plaintiff notified Experian that he disputed the accuracy of the
22   information Experian was reporting on or around December 12, 2018 specifically
23   stating in a letter that he was disputing the Capital One account and provided
24   evidence as to the settlement and the agreement made with Capital One to cease the
25   reporting of this account.
26            43.   It is believed and therefore averred that Defendant Experian notified
27   Defendant Capital One of Plaintiff’s dispute.
28
                                                -7-

                                  COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 8 of 23 Page ID #:8



 1         44.    Upon receipt of the dispute of the account from the Plaintiff by
 2   Experian, Capital One failed to conduct a reasonable investigation and continued to
 3   report false and inaccurate adverse information on the consumer report of the
 4   Plaintiff with respect to the disputed account, including multiple late payments and
 5   a negative reporting status.
 6         45.    Despite the dispute by the Plaintiff that the information on his
 7   consumer report was inaccurate with respect to the dispute account, Experian did
 8   not evaluate or consider any of the information, claims, or evidence of the Plaintiff
 9   and did not make an attempt to substantially reasonably verify that the derogatory
10   information concerning the disputed account was inaccurate.
11         46.    Notwithstanding Plaintiff’s efforts, Defendant Experian sent Plaintiff
12   correspondence indicating its intent to continue publishing the inaccurate
13   information and Defendants continued to publish and disseminate such inaccurate
14   information to other third parties, persons, entities and credit grantors.
15         47.    As of the date of the filing of this Complaint, Defendant Capital One
16   continues to furnish credit data which is inaccurate and materially misleading, and
17   Defendant Experian’s reporting of the above-referenced trade line continues to be
18   inaccurate and materially misleading.
19         48.    Defendants’ erroneous reporting continues to affect Plaintiff’s
20   creditworthiness and credit score.
21         49.    As a result of Defendants’ conduct, Plaintiff has suffered a decreased
22   credit score as a result of the inaccurate information on Plaintiff’s credit file.
23                                          COUNT I
24                      (Willful Violation of the FCRA as to Equifax)
25         50.    Plaintiff incorporates by reference all of the above paragraphs of this
26   Complaint as though fully state herein with the same force and effect as if the same
27   were set forth at length herein.
28
                                                -8-

                                COMPLAINT, DEMAND FOR JURY TRIAL
 Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 9 of 23 Page ID #:9



 1          51.       This is an action for willful violation of the Fair Credit Reporting Act
 2   U.S.C. § 1681 et seq.,
 3          52.       Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to
 4   follow reasonable procedures to assure maximum possible accuracy in the
 5   preparation of the credit report and credit files that Equifax maintained concerning
 6   the Plaintiff.
 7          53.       Equifax has willfully and recklessly failed to comply with the Act. The
 8   failure of Equifax to comply with the Act include but are not necessarily limited to
 9   the following:
10                    a)    The failure to follow reasonable procedures to assure the
11          maximum possible accuracy of the information reported;
12                    b)    The failure to correct erroneous personal information regarding
13          the Plaintiff after a reasonable request by the Plaintiff;
14                    c)    The failure to remove and/or correct the inaccuracy and
15          derogatory credit information after a reasonable request by the Plaintiff;
16                    d)    The failure to promptly and adequately investigate information
17          which Defendant Equifax had notice was inaccurate;
18                    e)    The continual placement of inaccurate information into the
19          credit report of the Plaintiff after being advised by the Plaintiff that the
20          information was inaccurate;
21                    f)    The failure to note in the credit report that the Plaintiff disputed
22          the accuracy of the information;
23                    g)    The failure to promptly delete information that was found to be
24          inaccurate, or could not be verified, or that the source of information had
25          advised Equifax to delete;
26                    h)    The failure to take adequate steps to verify information Equifax
27          had reason to believe was inaccurate before including it in the credit report of
28          the consumer.
                                                  -9-

                                  COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 10 of 23 Page ID #:10



 1          54.   As a result of the conduct, action and inaction of Equifax, the Plaintiff
 2   suffered damage by loss of credit, loss of ability to purchase and benefit from
 3   credit, and the mental and emotional pain, anguish, humiliation and embarrassment
 4   of credit denial.
 5          55.   The conduct, action and inaction of Equifax was willful rendering
 6   Equifax liable for actual, statutory and punitive damages in an amount to be
 7   determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681(n).
 8          56.   The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 9   from Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.
10   § 1681(n).
11          WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
12   judgment in his favor against Defendant, Equifax, for damages together with
13   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
14                                         COUNT II
15                       (Negligent Violation of the FCRA as to Equifax)
16          57.   Plaintiff incorporates by reference all of the above paragraphs of this
17   Complaint as though fully state herein with the same force and effect as if the same
18   were set forth at length herein.
19          58.   This is an action for negligent violation of the Fair Credit Reporting
20   Act U.S.C. § 1681 et seq.,
21          59.   Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate
22   information from the credit file of the Plaintiff after receiving actual notice of such
23   inaccuracies and conducting reinvestigation and by failing to maintain reasonable
24   procedures with which to verify the disputed information in the credit file of the
25   Plaintiff.
26          60.   Equifax has negligently failed to comply with the Act. The failure of
27   Equifax to comply with the Act include but are not necessarily limited to the
28   following:
                                              - 10 -

                                 COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 11 of 23 Page ID #:11



 1                a)     The failure to follow reasonable procedures to assure the
 2         maximum possible accuracy of the information reported;
 3                b)     The failure to correct erroneous personal information regarding
 4         the Plaintiff after a reasonable request by the Plaintiff;
 5                c)     The failure to remove and/or correct the inaccuracy and
 6         derogatory credit information after a reasonable request by the Plaintiff;
 7                d)     The failure to promptly and adequately investigate information
 8         which Defendant Equifax had notice was inaccurate;
 9                e)     The continual placement of inaccurate information into the
10         credit report of the Plaintiff after being advised by the Plaintiff that the
11         information was inaccurate;
12                f)     The failure to note in the credit report that the Plaintiff disputed
13         the accuracy of the information;
14                g)     The failure to promptly delete information that was found to be
15         inaccurate, or could not be verified, or that the source of information had
16         advised Equifax to delete;
17                h)     The failure to take adequate steps to verify information Equifax
18         n had reason to believe was inaccurate before including it in the credit report
19         of the consumer.
20         61.    As a result of the conduct, action and inaction of Equifax, the Plaintiff
21   suffered damage by loss of credit, loss of ability to purchase and benefit from
22   credit, and the mental and emotional pain, anguish, humiliation and embarrassment
23   of credit denial.
24         62.    The conduct, action and inaction of Equifax was negligent, entitling
25   the Plaintiff to damages under 15 U.S.C. § 1681o.
26         63.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees
27   from Equifax in an amount to be determined by the Court pursuant to 15 U.S.C.
28   § 1681(n) and 1681o.
                                              - 11 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 12 of 23 Page ID #:12



 1         WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
 2   judgment in his favor against Defendant, Equifax, for damages together with
 3   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
 4                                         COUNT III
 5                     (Willful Violation of the FCRA as to Trans Union)
 6         64.    Plaintiff incorporates by reference all of the above paragraphs of this
 7   Complaint as though fully state herein with the same force and effect as if the same
 8   were set forth at length herein.
 9         65.    This is an action for willful violation of the Fair Credit Reporting Act
10   U.S.C. § 1681 et seq.,
11         66.    Trans Union violated 15 U.S.C. § 1601(e) by failing to establish or to
12   follow reasonable procedures to assure maximum possible accuracy in the
13   preparation of the credit report and credit files that Trans Union maintained
14   concerning the Plaintiff.
15         67.    Trans Union has willfully and recklessly failed to comply with the Act.
16   The failure of Trans Union to comply with the Act include but are not necessarily
17   limited to the following:
18                a)      The failure to follow reasonable procedures to assure the
19         maximum possible accuracy of the information reported;
20                b)      The failure to correct erroneous personal information regarding
21         the Plaintiff after a reasonable request by the Plaintiff;
22                c)      The failure to remove and/or correct the inaccuracy and
23         derogatory credit information after a reasonable request by the Plaintiff;
24                d)      The failure to promptly and adequately investigate information
25         which Defendant Trans Union had notice was inaccurate;
26                e)      The continual placement of inaccurate information into the
27         credit report of the Plaintiff after being advised by the Plaintiff that the
28         information was inaccurate;
                                              - 12 -

                                 COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 13 of 23 Page ID #:13



 1                f)     The failure to note in the credit report that the Plaintiff disputed
 2         the accuracy of the information;
 3                g)     The failure to promptly delete information that was found to be
 4         inaccurate, or could not be verified, or that the source of information had
 5         advised Trans Union to delete;
 6                h)     The failure to take adequate steps to verify information Trans
 7         Union had reason to believe was inaccurate before including it in the credit
 8         report of the consumer.
 9         68.    As a result of the conduct, action and inaction of Trans Union, the
10   Plaintiff suffered damage by loss of credit, loss of ability to purchase and benefit
11   from credit, and the mental and emotional pain, anguish, humiliation and
12   embarrassment of credit denial.
13         69.    The conduct, action and inaction of Trans Union was willful rendering
14   Trans Union liable for actual, statutory and punitive damages in an amount to be
15   determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681(n).
16         70.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees
17   from Trans Union in an amount to be determined by the Court pursuant to 15
18   U.S.C. § 1681(n).
19         WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
20   judgment in his favor against Defendant, Trans Union, for damages together with
21   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
22                                        COUNT VI
23                 (Negligent Violation of the FCRA as to Trans Union)
24         71.    Plaintiff incorporates by reference all of the above paragraphs of this
25   Complaint as though fully state herein with the same force and effect as if the same
26   were set forth at length herein.
27         72.    This is an action for negligent violation of the Fair Credit Reporting
28   Act U.S.C. § 1681 et seq.,
                                              - 13 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 14 of 23 Page ID #:14



 1          73.    Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete
 2   inaccurate information from the credit file of the Plaintiff after receiving actual
 3   notice of such inaccuracies and conducting reinvestigation and by failing to
 4   maintain reasonable procedures with which to verify the disputed information in the
 5   credit file of the Plaintiff.
 6          74.    Trans Union has negligently failed to comply with the Act. The failure
 7   of Trans Union to comply with the Act include but are not necessarily limited to the
 8   following:
 9                 a)     The failure to follow reasonable procedures to assure the
10          maximum possible accuracy of the information reported;
11                 b)     The failure to correct erroneous personal information regarding
12          the Plaintiff after a reasonable request by the Plaintiff;
13                 c)     The failure to remove and/or correct the inaccuracy and
14          derogatory credit information after a reasonable request by the Plaintiff;
15                 d)     The failure to promptly and adequately investigate information
16          which Defendant Trans Union had notice was inaccurate;
17                 e)     The continual placement of inaccurate information into the
18          credit report of the Plaintiff after being advised by the Plaintiff that the
19          information was inaccurate;
20                 f)     The failure to note in the credit report that the Plaintiff disputed
21          the accuracy of the information;
22                 g)     The failure to promptly delete information that was found to be
23          inaccurate, or could not be verified, or that the source of information had
24          advised Trans Union to delete;
25                 h)     The failure to take adequate steps to verify information Trans
26          Union had reason to believe was inaccurate before including it in the credit
27          report of the consumer.
28
                                               - 14 -

                                 COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 15 of 23 Page ID #:15



 1          75.       As a result of the conduct, action and inaction of Trans Union, the
 2   Plaintiff suffered damage by loss of credit, loss of ability to purchase and benefit
 3   from credit, and the mental and emotional pain, anguish, humiliation and
 4   embarrassment of credit denial.
 5          76.       The conduct, action and inaction of Trans Union was negligent,
 6   entitling the Plaintiff to damages under 15 U.S.C. § 1681o.
 7          77.       The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 8   from Trans Union in an amount to be determined by the Court pursuant to 15
 9   U.S.C. § 1681(n) and 1681o.
10          WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
11   judgment in his favor against Defendant, Trans Union, for damages together with
12   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
13                                            COUNT V
14                         (Willful Violation of the FCRA as to Experian)
15          78.       Plaintiff incorporates by reference all of the above paragraphs of this
16   Complaint as though fully state herein with the same force and effect as if the same
17   were set forth at length herein.
18          79.       This is an action for willful violation of the Fair Credit Reporting Act
19   U.S.C. § 1681 et seq.,
20          80.       Experian violated 15 U.S.C. § 1601(e) by failing to establish or to
21   follow reasonable procedures to assure maximum possible accuracy in the
22   preparation of the credit report and credit files that Experian maintained concerning
23   the Plaintiff.
24          81.       Experian has willfully and recklessly failed to comply with the Act.
25   The failure of Experian to comply with the Act include but are not necessarily
26   limited to the following:
27                    a)    The failure to follow reasonable procedures to assure the
28          maximum possible accuracy of the information reported;
                                                 - 15 -

                                  COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 16 of 23 Page ID #:16



 1                b)     The failure to correct erroneous personal information regarding
 2         the Plaintiff after a reasonable request by the Plaintiff;
 3                c)     The failure to remove and/or correct the inaccuracy and
 4         derogatory credit information after a reasonable request by the Plaintiff;
 5                d)     The failure to promptly and adequately investigate information
 6         which Defendant Experian had notice was inaccurate;
 7                e)     The continual placement of inaccurate information into the
 8         credit report of the Plaintiff after being advised by the Plaintiff that the
 9         information was inaccurate;
10                f)     The failure to note in the credit report that the Plaintiff disputed
11         the accuracy of the information;
12                g)     The failure to promptly delete information that was found to be
13         inaccurate, or could not be verified, or that the source of information had
14         advised Experian to delete;
15                h)     The failure to take adequate steps to verify information Experian
16         had reason to believe was inaccurate before including it in the credit report of
17         the consumer.
18         82.    As a result of the conduct, action and inaction of Experian, the
19   Plaintiff suffered damage by loss of credit, loss of ability to purchase and benefit
20   from credit, and the mental and emotional pain, anguish, humiliation and
21   embarrassment of credit denial.
22         83.    The conduct, action and inaction of Experian was willful rendering
23   Experian liable for actual, statutory and punitive damages in an amount to be
24   determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681(n).
25         84.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees
26   from Experian in an amount to be determined by the Court pursuant to 15 U.S.C.
27   § 1681(n).
28   ///
                                              - 16 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 17 of 23 Page ID #:17



 1          WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
 2   judgment in his favor against Defendant, Experian, for damages together with
 3   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
 4                                         COUNT VI
 5                     (Negligent Violation of the FCRA as to Experian)
 6          85.   Plaintiff incorporates by reference all of the above paragraphs of this
 7   Complaint as though fully state herein with the same force and effect as if the same
 8   were set forth at length herein.
 9          86.   This is an action for negligent violation of the Fair Credit Reporting
10   Act U.S.C. § 1681 et seq.,
11          87.   Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate
12   information from the credit file of the Plaintiff after receiving actual notice of such
13   inaccuracies and conducting reinvestigation and by failing to maintain reasonable
14   procedures with which to verify the disputed information in the credit file of the
15   Plaintiff.
16          88.   Experian has negligently failed to comply with the Act. The failure of
17   Experian to comply with the Act include but are not necessarily limited to the
18   following:
19                a)      The failure to follow reasonable procedures to assure the
20          maximum possible accuracy of the information reported;
21                b)      The failure to correct erroneous personal information regarding
22          the Plaintiff after a reasonable request by the Plaintiff;
23                c)      The failure to remove and/or correct the inaccuracy and
24          derogatory credit information after a reasonable request by the Plaintiff;
25                d)      The failure to promptly and adequately investigate information
26          which Defendant Experian had notice was inaccurate;
27

28
                                               - 17 -

                                COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 18 of 23 Page ID #:18



 1                e)     The continual placement of inaccurate information into the
 2         credit report of the Plaintiff after being advised by the Plaintiff that the
 3         information was inaccurate;
 4                f)     The failure to note in the credit report that the Plaintiff disputed
 5         the accuracy of the information;
 6                g)     The failure to promptly delete information that was found to be
 7         inaccurate, or could not be verified, or that the source of information had
 8         advised Experian to delete;
 9                h)     The failure to take adequate steps to verify information Experian
10         had reason to believe was inaccurate before including it in the credit report of
11         the consumer.
12         89.    As a result of the conduct, action and inaction of Experian, the
13   Plaintiff suffered damage by loss of credit, loss of ability to purchase and benefit
14   from credit, and the mental and emotional pain, anguish, humiliation and
15   embarrassment of credit denial.
16         90.    The conduct, action and inaction of Experian was negligent, entitling
17   the Plaintiff to damages under 15 U.S.C. § 1681o.
18         91.    The Plaintiff is entitled to recover reasonable costs and attorney’s fees
19   from Experian in an amount to be determined by the Court pursuant to 15 U.S.C.
20   § 1681(n) and 1681o.
21         WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
22   judgment in his favor against Defendant, Experian, for damages together with
23   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
24                                        COUNT VII
25            (Willful Violation of the FCRA as to Defendant Capital One.)
26         92.    Plaintiff incorporates by reference all of the above paragraphs of this
27   Complaint as though fully state herein with the same force and effect as if the same
28   were set forth at length herein.
                                              - 18 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 19 of 23 Page ID #:19



 1         93.    This is an action for willful violation of the Fair Credit Reporting Act
 2   U.S.C. § 1681 et seq.,
 3         94.    Pursuant to the Act, all person who furnished information to reporting
 4   agencies must participate in re-investigations conducted by the agencies when
 5   consumers dispute the accuracy and completeness of information contained in a
 6   consumer credit report.
 7         95.    Pursuant to the Act, a furnisher of disputed information is notified by
 8   the reporting agency when the agency receives a notice of dispute from a consumer
 9   such as the Plaintiff. The furnisher must then conduct a timely investigation of the
10   disputed information and review all relevant information provided by the agency.
11         96.    The results of the investigation must be reported to the agency and, if
12   the investigation reveals that the original information is incomplete or inaccurate,
13   the information from a furnisher such as the Defendant listed above must report the
14   results to other agencies which were supplied such information.
15         97.    The Defendant Capital One violated 15 U.S.C. § 1681s2-b by the
16   publishing of the Account Liability Representation; by failing to fully and
17   improperly investigate the dispute of the Plaintiff with respect to the Account
18   Liability Representation; by failing to review all relevant information regarding
19   same by failing to correctly report results of an accurate investigation to the credit
20   reporting agencies.
21         98.    Specifically, the Defendant Capital One continued to report this
22   account on the Plaintiff’s credit report after being notified of his dispute in which
23   he disputed the account by stating and providing evidence that the account had been
24   settled and no balance is owed and that Capital One agreed to discontinue credit
25   reporting of this account.
26         99.    As a result of the conduct, action and inaction of the Defendant Capital
27   One, the Plaintiff suffered damage for the loss of credit, loss of the ability to
28
                                               - 19 -

                                  COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 20 of 23 Page ID #:20



 1   purchase and benefit from credit, and the mental and emotional pain, anguish,
 2   humiliation and embarrassment of credit denials.
 3         100. The conduct, action and inaction of Defendant Capital One was
 4   willful, rendering Defendants liable for actual, statutory and punitive damages in an
 5   amount to be determined by a jury pursuant to 15 U.S.C. § 1601(n).
 6         101. The Plaintiff is entitled to recover reasonable costs and attorney’s fees
 7   from Defendant Capital One in an amount to be determined by the Court pursuant
 8   to 15 U.S.C. § 1601(n).
 9         WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
10   judgment in his favor against Defendant Capital One for damages together with
11   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
12                                       COUNT VIII
13           (Negligent Violation of the FCRA as to Defendant Capital One.)
14         102. Plaintiff incorporates by reference all of the above paragraphs of this
15   Complaint as though fully state herein with the same force and effect as if the same
16   were set forth at length herein.
17         103. This is an action for negligent violation of the Fair Credit Reporting
18   Act U.S.C. § 1681 et seq.,
19         104. Pursuant to the Act, all person who furnished information to reporting
20   agencies must participate in re-investigations conducted by the agencies when
21   consumers dispute the accuracy and completeness of information contained in a
22   consumer credit report.
23         105. Pursuant to the Act, a furnisher of disputed information is notified by
24   the reporting agency when the agency receives a notice of dispute from a consumer
25   such as the Plaintiff. The furnisher must then conduct a timely investigation of the
26   disputed information and review all relevant information provided by the agency.
27         106. The results of the investigation must be reported to the agency and, if
28   the investigation reveals that the original information is incomplete or inaccurate,
                                              - 20 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 21 of 23 Page ID #:21



 1   the information from a furnisher such as the above-named Defendant must report
 2   the results to other agencies which were supplied such information.
 3         107. Defendant Capital One is liable to the Plaintiff for failing to comply
 4   with the requirements imposed on furnishers of information pursuant to 15 U.S.C. §
 5   1681s2-b.
 6         108. After receiving the Dispute Notice from Equifax, Trans Union, and
 7   Experian, Defendant Capital One negligently failed to conduct its reinvestigation in
 8   good faith.
 9         109. A reasonable investigation would require a furnisher such as Capital
10   One to consider and evaluate a specific dispute by the consumer, along with all
11   other facts, evidence and materials provided by the agency to the furnisher.
12         110. The Plaintiff clearly disputed and provided evidence in his dispute that
13   this account was being improperly reported with a balance and that Defendant
14   Capital One had agreed to cease further credit reporting of this account.
15         111. Despite this clear dispute the Defendant Capital One failed to properly
16   investigate and correct and remove the reporting of this account from Plaintiff’s
17   credit report.
18         112. The conduct, action and inaction of Defendant Capital One was
19   negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C.
20   § 1681o.
21         113. As a result of the conduct, action and inaction of Defendant Capital
22   One, the Plaintiff suffered damage for the loss of credit, loss of the ability to
23   purchase and benefit from credit, and the mental and emotional pain, anguish,
24   humiliation and embarrassment of credit denials.
25         114. The Plaintiff is entitled to recover reasonable costs and attorney’s fees
26   from Defendant Capital One in an amount to be determined by the Court pursuant
27   to 15 U.S.C. § 1601(n) and 1681o.
28
                                               - 21 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 22 of 23 Page ID #:22



 1         WHEREFORE, Plaintiff, Taiwan Cameron, an individual, demands
 2   judgment in his favor against Defendant Capital One, for damages together with
 3   attorney’s fees and court costs pursuant to 15 U.S.C. § 1681(n).
 4                                          COUNT XI
 5             (Violation of California Consumer Credit Reporting Agencies Act)
 6                                   [Against all Defendants]
 7         115. Plaintiffs incorporate by reference all of the above paragraphs of this
 8   Complaint as though fully stated herein.
 9         116. The foregoing acts and omissions constitute numerous and multiple
10   violation of the California Consumer Credit Reporting Agencies Act.
11         117. As a result of each and every negligent violation of the CCRAA,
12   Plaintiffs are entitled to damages as the Court may allow pursuant to Cal. Civ. Code
13   § 1785.31(a) from Defendants.
14         118. As a result of each and every willful violation of the CCRAA, Plaintiff
15   is entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
16   1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000 per
17   willful violation.
18         119. Because Defendant Capital One is a partnership, corporation,
19   association, or other entity, and is therefore a “person” as that term is defined by
20   Cal. Civ. Code § 1785.3(j), Defendant Capital One is and always was obligated to
21   not furnish information on a specific transaction or experience to any consumer
22   reporting agency if they knew or should have known that the information was
23   incomplete or inaccurate, as required by Cal. Civ. Code §1785.25(a). Thus,
24   Defendant Capital One violated Cal. Civ. Code § 1785.25(a).
25                           DEMAND FOR TRIAL BY JURY
26      120.       Plaintiff demands and hereby respectfully requests a trial by jury for
27         all claims and issues this complaint to which Plaintiff is or may be entitled to
28         a jury trial.
                                              - 22 -

                               COMPLAINT, DEMAND FOR JURY TRIAL
Case 2:19-cv-06688-RAO Document 1 Filed 08/01/19 Page 23 of 23 Page ID #:23



 1                               PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff, Taiwan Cameron demands judgment from each
 3   Defendant as follows:
 4         a)    For actual damages provided and pursuant to 15 U.S.C. § 1681(o)(a)
 5               be awarded for each negligent violation as alleged herein;
 6         b)    For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);
 7         c)    For statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);
 8         d)    For statutory damages provided and pursuant to 15 U.S.C.
 9               § 1640(a)(2);
10         e)    For Punitive damages provided and pursuant to 15 U.S.C.
11               § 1681n(a)(2)
12   Dated: August 1, 2019                           /s/ Amanda F. Benedict
                                                     Amanda F. Benedict SBN: 200291
13
                                                     Law Office of Amanda Benedict
14                                                   Attorney for Plaintiff,
15
                                                     Taiwan Cameron

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            - 23 -

                             COMPLAINT, DEMAND FOR JURY TRIAL
